1

2

3

4                            UNITED STATES DISTRICT COURT
5                          CENTRAL DISTRICT OF CALIFORNIA
6                                     SOUTHERN DIVISION
7
     CHILDREN’S MIRACLE NETWORK
8    d/b/a CHILDREN’S MIRACLE
     NETWORK HOSPITALS, a, Utah non-                Case No: 8:18-CV-01227-JLS-KES
9    profit corporation,
                                                    ORDER OF DISMISSAL
10                       Plaintiff,
11          v.
12   MIRACLES FOR KIDS, a California
     non-profit corporation,
13
                         Defendant.
14

15         This matter comes before the Court on the Stipulated Notice of Dismissal of
16   Plaintiff’s Claims with Prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), brought
17   by plaintiff CHILDREN’S MIRACLE NETWORK d/b/a CHILDREN’S MIRACLE
18   NETWORK HOSPITALS (“Plaintiff”) and defendant MIRACLES FOR KIDS, INC.
19   (“Defendant”). The Court, being fully advised, and good cause having been shown,
20   HEREBY ORDERS AS FOLLOWS:
21         1. All claims by Plaintiff against Defendant are dismissed with prejudice
22   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
23         2.     Each party shall bear its own costs and attorneys’ fees.
24

25   IT IS SO ORDERED this 5th day of March, 2019.
26                                      JOSEPHINE L. STATON
                                      ____________________________________
27                                    Judge Josephine L. Staton
28                                    United States District Court
